DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 9,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

New claims 15-16 are allowed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch (US 2013/0077805).
Claims 1, 13 and 14, Kirsch teaches a system a non-transitory medium and a  method comprising: 
receiving a first audio signal and a second audio signal; (Fig. 1B: a first media signal 150 and a second media signal 152 for alignment, [0027]; FIG. 2A: a first media signal 202a and a second media signal 202b, [0037-0039]);

determining a first cross-correlation between the first audio signal and the second audio signal based on waveforms of the first audio signal and the second audio signal; (Kirsch: a cross-correlation of the two media signals 202a, 202b, Fig. 2A, [0038] where FIG. 2B shows the results of four correlations between two signals divided into blocks having four different sizes with no fixed delay between the signals, [0040]);
determining first attacks of the first audio signal (The two media signals 150, 152 may be initially misaligned to varying degrees, where a coarse time delay indicative of a coarse time shift  [0029-0030]), and second attacks of the second audio signal, (The two media signals 150, 152 may be initially misaligned to varying degrees, where a coarse time delay indicative of a coarse time shift  [0029-0030]); wherein determining the first attacks and the second attacks comprises determining a first envelope of the first audio signal and a second envelope of the second audio signals, (Envelope detection of each media signal 202a, 202b is performed by demodulating the audio carrier… where a first audio carrier demodulator 304a is for 202a and a second audio carrier demodulator 304b is for 202b, [0049-0053]);
determining the first attacks as positive parts of a derivative of the first envelope, and determining the second attacks as positive parts of a derivative of the second envelope; (FIG. 3A includes a first audio carrier demodulator 304a, a second audio carrier demodulator 304b, a first downsampler 306a, a second downsampler 306b, a coarse misalignment estimator 310, and a coarse signal shifter 312. The second coarse alignment function 300 in FIG. 3 operates by detecting the envelope of the audio signals and performing a cross-correlation on the envelopes. Envelope detection of each media signal 202a, 202b is performed by demodulating the audio carrier. The audio carrier demodulators 304a, 304b may detect the envelopes by rectifying and low-pass filtering each signal according to, for example: y(n)=(1-.alpha.) y(n-1)+abs(.alpha.x(n)), [0049-0053]);
determining a second cross-correlation between the first attacks and the second attacks; (Fig. 6, step 610) subsample cross-correlation  where At step 610, a sub-sampling coarse alignment function is performed on the pair of blocks. The sub-sampling coarse alignment may be performed as described above with reference to FIG. 2A. A sub-sampling factor may be determined based on an estimated misalignment, or a default value may be used, [0063-0064]);
temporally aligning the first audio signal and the second audio signal based on the first and second cross-correlations (the time alignment system 106 receives the first media signal 150 and the second media signal 152 at the coarse alignment function 160. The coarse alignment function 160 reduces the initial misalignment of the media signals by performing an approximate alignment of the media signals. Please note: The two media signals 150, 152 may be initially misaligned to varying degrees, [0029-0031] and Fig. 1B); and 
providing the aligned first audio signal and second audio signal to a consuming device. (The fine alignment function 162 performs a `per sample` alignment of the first media signal 150 and the coarse-shifted second signal, [0032]; The time delay (and number of samples) may be corrected by the sub-sampling factor. The shifted block and the block corresponding to the audio portion of the video and audio signal captured by the multimedia recorder in FIG. 1A are provided to a fine alignment function where a sample-by-sample cross-correlation is performed as shown by step 604 in FIG. 6, [0063]).
Claim 2. The method of claim 1, wherein temporally aligning the first audio signal and the second audio signal comprises: pre-aligning the first audio signal and the second audio signal according to a first delay (The time alignment system 106 receives a first media signal 150 and a second media signal 152 for alignment. The first media signal 150 may be for example, the video file with audio signal, or the audio portion of the video file with audio, that is recorded by the multimedia recorder 102 in FIG. 1A. The second media signal 152 may be the audio portion of the performance recorded by the recorder 120 receiving audio signals picked up by the close microphones 116a-c in FIG. 1A, [0027]) that corresponds to a maximum value or a maximum absolute value of the first cross-correlation between the first audio signal and the second audio signal; (The desired peak has the maximum absolute value in the correlation. The misalignment may also be determined by calculating a center of mass in the cross-correlation results. In a center of mass calculation, each position in the cross-correlation is averaged using a weighting equal to the absolute value of the correlation value, [0035]),  and adjusting an alignment of the pre-aligned first audio signal and the second audio signal according to a second delay that corresponds to a maximum value of the second cross-correlation between the first attacks and the second attacks. (The fine alignment function 162 performs a `per sample` alignment of the first media signal 150 and the coarse-shifted second signal. The `per sample` alignment may include performing a misalignment estimation of the misalignment between the two signals, and then shifting one of the signals by the determined misalignment, [0032]).
Claim 10. The method of claim 1, comprising synchronizing a third audio signal with the first audio signal and the second audio signal. (The mixer 118 may be used to combine the audio signals received from each of the close microphones 116a-c in controlled ways. The audio recorder 120 generates an audio recording, or audio file, of the audio portion of the performance on the stage 104 using the mixed version of the desired audio, [0023-0024].  Please note that each of the microphone 116a, 116b and 116c provides 3 different signals).  High-end recording systems use a SMPTE time code to time-stamp and synchronize different audio signals. Such time-stamping is not always available on equipment at the consumer level. Audio may be synchronized during recording using a cable run, or wireless link between the close microphone and the video camera., [0005])
Claim 11. The method of claim 10, wherein synchronizing the third audio signal with the first audio signal and the second audio signal comprises: designating the first audio signal, the second audio signal, or a combination of the first audio signal and the second audio signal as a reference signal; and synchronizing the third audio signal with the reference signal. (A signal combiner 530 may combine the fine-shifted second signal 520 with the first signal 502 to generate a combined signal 550 in accordance with the specific application using the time alignment system, Fig. 5 and [0058-0059].  Here examiner maps the combined signal 500 to the reference signal for synchronization with additional signal, i.e., third signal).

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. 
Applicant stated that “Claim 1 recites "determining the first attacks as positive parts of a derivative of the first envelope, and determining the second attacks as positive parts of a derivative of the second envelope", which is not taught or suggested in Kirsch”
Applicant argues, “The "derivative" is a mathematical expression. The first attacks and the second attacks can be calculated, for example, by applying Equation (3) below: First Named Inventor Giulio Cengarle Attorney Docket No.: 43273-0030US 1 / Application No. : 16/617,186 D17010US01 
Filed : November 26, 2019 
Page : 9ofl0 
A(t)=aE,(t)/It if cE(t)/t>0; A(t)=0 otherwise; 
Ad(t)=aE(t)/at if aE(t)/at>0; A(t)=0 othe (3
    PNG
    media_image1.png
    11
    22
    media_image1.png
    Greyscale
) 

The Examiner asserted that the audio carrier demodulators 304a, 304b of FIG. 3A of Kirsch detect envelopes, which teaches "determining the first attacks as positive parts of a derivative of the first envelope, and determining the second attacks as positive parts of a derivative of the second envelope" as recited in claim 1. Office Action, Pages 3-4. Applicant respectfully disagrees. Kirsch fails to teach "derivative," not to mention determining attacks as positive parts of a derivative of an envelope as recited in claim 1. Thus, claim 1 is not anticipated by Kirsch. Applicant respectfully requests withdrawal and reconsideration of rejections of claim 1 and dependent claims thereof. 

Examiner certainly agrees with the applicant’s statement that derivative is a mathematical expression.  So be the Hilbert Transform which can be observed that Hilbert transform computes to produce a different result of a transformed signal from a peak of the original signal.  Clearly, something is reproduced, modified, generated or derived (i.e., transformed signal) from something preexisting (i.e., original signal).
Kirsch clearly states that “It is further noted that the determination of a misalignment is described herein as including identifying a "peak" in results of a cross-correlation, such as in a histogram. The peak may be detected from correlation values that may be either positive or negative, [0035];  The coarse alignment function 160 in FIG. 1B generates the coarse-shifted second signal as input to a fine alignment function 162. The coarse-shifted second signal may be generated as a substantial copy of the second media signal 152 where the starting point of the signal has been time-shifted, [0031]; where the misalignment estimation may include determining a correlation of the two signals and analyzing the results of the correlation to determine if there is a peak for any of the time shifts analyzed. If a peak is detected, the coarse-shifted second signal is shifted by a fine time delay to generate a fine shifted second signal. The fine shifted second signal may then be combined with the first media signal 150 in a signal combiner 170.[0032-0033].   Please see more examples of “derivative” in Figs. 2b and 2C, [0040-0042]. 
As demonstrated above, examiner respectfully holds firm to the rejection of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651